Citation Nr: 1008176	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  03-25 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for a left 
shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The Veteran had active military service from January 1989 to 
January 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's has asserted that her left shoulder warrants a 
rating in excess of the 30 percent that it is currently 
assigned.  The Veteran perfected her appeal in 2003, and 
since that time has spent a number of years incarcerated.  
The record shows, however, that the Veteran's last VA 
examination was in August 2002 and her claims file is void of 
any records of shoulder treatment since that time.  

The Veteran's representative requested that she be scheduled 
for a VA examination to evaluate the current level of left 
shoulder disability.  The Board considers that a reasonable 
request.  

Additionally, efforts should be made to obtain any 
outstanding VA treatment records and any relevant treatment 
records from the Veteran's time in prison.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from June 
2002 to the present.

2.  With any necessary assistance from 
the Veteran, contact the Florida 
Department of Corrections (or other 
appropriate entity) and request copies of 
any medical records reflecting treatment 
for the Veteran's left shoulder dated 
since June 2002.

3.  Once the requested development has 
been completed, schedule the Veteran for 
a VA examination of her left shoulder.  
The examiner should be provided with the 
Veteran's claims folder.  

The examiner should specifically: 1) 
determine the range of motion of the 
Veteran's left arm, including a 
description of whether any additional 
limitation is caused by pain or other 
functional limiter; 2) address whether 
there is any ankylosis of the 
scapulohumeral articulation in the 
Veteran's left shoulder, and, if so, 
describe the level of the ankylosis; 3) 
determine whether any neurological 
impairment is caused by the Veteran's 
left shoulder disability, and, if so, 
identify the nerve involved and describe 
the degree of impairment; and 4) 
determine whether there is a fibrous 
union, nonunion or loss of head of the 
humerus in the Veteran's left shoulder.

4.  Then, readjudicate the Veteran's 
claim.  If any of the benefits sought are 
not granted, the Veteran and her 
representative should be provided with a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond before returning the record to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


